ACCEPTED
                                                                                                  08-17-00239-CR
                                                                                      EIGHTH COURT OF APPEALS
                                   08-17-00239-CR                                                EL PASO, TEXAS
                                                                                                5/22/2018 6:01 PM
                                                                                               DENISE PACHECO
                                                                                                           CLERK

                                    No. 08-17-00239-CR

                                      IN THE                                   FILED IN
                                COURT OF APPEALS                        8th COURT OF APPEALS
                                                                            EL PASO, TEXAS
                             EIGHTH DISTRICT OF TEXAS
                                                                        5/22/2018 6:01:28 PM
                                                                            DENISE PACHECO
                                                                                Clerk
ROBERT HARRON                                                                  APPELLANT

V.

THE STATE OF TEXAS                                                              APPELLEE


                       STATE’S SECOND MOTION
           FOR AN EXTENSION OF TIME TO FILE THE STATE’S BRIEF

TO THE COURT OF APPEALS, EIGHTH DISTRICT OF TEXAS:

       COMES NOW, the State of Texas in the above styled and numbered cause,

pursuant to Rule 10.5(b) and Rule 38.6(d) of the Texas Rules of Appellate

Procedure, and requests an extension of time in which to file the State’s brief, and

would show the Court as follows:

       1. Appellant was convicted of possession of failure to comply with registration
requirements with a previous conviction in the 205th Judicial District Court of El Paso
County, Texas, in a case styled, The State of Texas v. Robert Harron, cause number
20150D03600.

       2. The State’s brief is currently due to be filed on May 22, 2018.

       3. This extension is requested for 30 days until June 21, 2018.

      4. One motion for extension of time to file the State’s brief has been
previously requested by the State and granted by this Court.


                                             -1-
       5. The undersigned attorney for the State has been unable to complete the
State’s brief in a timely manner during the briefing period and requests this
extension due to the following factors:

(a) The undersigned prepared and filed in this Court the State’s brief in the
following pending case:

       Ever Mendez v. The State of Texas, Cause Number 08-17-00076-CR (7
points of error), filed March 21, 2018;

(b) The undersigned was on vacation leave from April 9, 2018, through April 17,
2018;

(c) The undersigned is responsible for preparing and filing in this Court the State’s
brief in the following pending cases:

       Greg Dudley v. The State of Texas, Cause Number 08-17-00125-CR, (3
points of error), due June 11, 2018;

       Efrain Jimenez v. The State of Texas, Cause Number 08-17-00124-CR,(4
points of error), due June 2, 2018 (Final);

(d) The undersigned prepared and presented oral argument on behalf of the State
in the following pending case:

      Carlos Antonio Holcombe v. The State of Texas, Cause Number 08-17-
00008-CR, held on May 10, 2018;

(e) The undersigned appeared on behalf of the State in the 41st District Court on
May 22, 2018, pursuant to this Court’s May 15, 2018, order remanding the
following pending case to the trial court to determine whether appellant wishes to
prosecute his appeal pro se;

      Antonio Barba Duenas v. The State of Texas, Cause Number 08-18-00022-
CR.




                                         -2-
                                     PRAYER

      WHEREFORE, the State prays that its extension request will be granted

until June 21, 2018.

                                 Respectfully submitted,

                                 JAIME ESPARZA
                                 DISTRICT ATTORNEY
                                 34th JUDICIAL DISTRICT

                                  /s/ Raquel López
                                 RAQUEL LOPEZ
                                 ASST. DISTRICT ATTORNEY
                                 201 EL PASO COUNTY COURTHOUSE
                                 500 E. SAN ANTONIO
                                 EL PASO, TEXAS 79901
                                 (915) 546-2059 ext. 4503
                                 FAX (915) 533-5520
                                 EMAIL raqlopez@epcounty.com
                                 SBN 24092721

                                 ATTORNEYS FOR THE STATE


                          CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a copy of the above motion was

sent by email via the e-file system on May 22, 2018, to appellant’s attorney:

Kenneth Del Valle, kendelvalle@aol.com.

                                 /s/ Raquel López
                                 RAQUEL LOPEZ



                                         -3-